DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Cain (Reg. No. 45,337) on 12 May 2021.

The application has been amended as follows: 

The Claims:
3. (Currently Amended) The integrated system of claim 1, wherein the microscopic imaging apparatus is configured to perform one of OCT imaging, Optical Coherence Microscopy imaging, Confocal Microscopy imaging, Spectrally-Encoded Confocal Microscopy (SECM) imaging, or fluorescence SECM imaging.

, and wherein the OCT image comprises the OCT mosaic image.

17. (Currently Amended) A method for generating at least one X-ray image and at least one optical image of at least a portion of a sample, wherein the method comprises: 
positioning a sample on a sample stage within an imaging area; 
acquiring X-ray image data of at least a portion of the sample and generating an X- ray image from the X-ray image data of the at least a portion of the sample; 
acquiring an optical image data of the at least a portion of the sample and generating an optical image from the optical image data of the at least a portion of the sample; 
co-registering the X-ray image and the optical image; 
determining a region of interest (ROI) of the at least a portion of the sample based on at least one of the X-ray image and the optical image; and 
acquiring microscopic image data of the ROI and generating an Optical Coherence Tomography (OCT) image of the ROI from the microscopic image data of the ROI.

27. (Currently Amended) An integrated system for generating at least one X-ray image and at least one Optical Coherence Tomography (OCT) image of at least a portion of a sample, wherein the integrated system comprises: 

6Application No.: 16/302,885an X-ray apparatus disposed within the imaging area, the X-ray apparatus being configured to acquire X-ray image data of the at least a portion of the sample; 
an OCT imaging apparatus disposed within the imaging area, the OCT imaging apparatus being configured to acquire OCT image data of the at least a portion of the sample, the OCT imaging apparatus comprising an OCT probe oriented towards the sample stage for scanning the at least a portion of the sample during use; and 
a processor configured to be in electrical communication with the X-ray apparatus and the OCT imaging apparatus, the processor being operable to: 
control the X-ray apparatus to acquire the X-ray image data of the at least a portion of the sample, and generate one or more X-ray images from the X-ray image data of the at least a portion of the sample; 
determine a region of interest (ROI) of the at least a portion of the sample based on the one or more X-ray images; 
divide the ROI into one or more sub-regions of the sample; 
control the OCT imaging apparatus according to OCT imaging parameters to acquire sub-region OCT image data of  each sub-region of the one or more sub-regions of the sample; and 
generate an OCT image based on the sub-region OCT image data of each sub-region of the one or more sub-regions of the sample.

Allowable Subject Matter
Claims 1-17, 22-24, and 27 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-16, Baumgart et al. (U. S. Patent No. 10,064,595 B2) disclosed an integrated system that comprises: 
an imaging area having a sample stage (a bed) for receiving a sample; 
an X-ray apparatus (25) disposed within the imaging area, the X-ray apparatus being configured to acquire X-ray image data of the at least a portion of the sample (column 2, line 32 - column 3, line 11); 
a microscopic imaging apparatus (37) disposed within the imaging area, the microscopic imaging apparatus being configured to acquire optical image data of the at least a portion of the sample and microscopic image data of the at least a portion of the sample (column 2, line 32 - column 3, line 11); 
a processor (20) configured to be in electrical communication with the X-ray apparatus and the microscopic imaging apparatus, the processor being operable to:
control the X-ray apparatus to acquire the X-ray image data of the at least a portion of the sample, and generate an X-ray image from the X- ray image data of the at least a portion of the sample (column 2, line 57 - column 5, line 6); 
control the microscopic imaging apparatus to acquire the optical image data of the at least a portion of the sample, and generate an optical image 
co-register the X-ray image and the optical image (column 2, line 57 - column 3, line 11). 
However, the prior art failed to disclose or fairly suggested that the integrated system comprises:
a processor being operable to:
determine a region of interest (ROI) of the at least a portion of the sample based on at least one of the X-ray image and the optical image; and 
control the microscopic imaging apparatus to acquire microscopic image data of the ROI, and generate an Optical Coherence Tomography (OCT) image of the ROI from the microscopic image data of the ROI.

With respect to claims 17 and 22-24, Baumgart et al. (U. S. Patent No. 10,064,595 B2) disclosed a method for generating at least one X-ray image and at least one optical image of at least a portion of a sample, wherein the method comprises: 
positioning a sample on a sample stage (a bed) within an imaging area; 
acquiring X-ray image data of at least a portion of the sample and generating an X- ray image from the X-ray image data (column 2, line 57 - column 5, line 6); 
acquiring an optical image data of the at least a portion of the sample and generating an optical image from the optical image data (column 2, line 57 - column 5, line 6); and

However, the prior art failed to disclose or fairly suggested that the method further comprises: 
determining a region of interest (ROI) of the at least a portion of the sample based on at least one of the X-ray image and the optical image; and 
acquiring microscopic image data of the ROI and generating an Optical Coherence Tomography (OCT) image of the ROI from the microscopic image data of the ROI.

With respect to claim 27, Baumgart et al. (U. S. Patent No. 10,064,595 B2) disclosed an integrated system for generating at least one X-ray image and at least one Optical Coherence Tomography (OCT) image of at least a portion of a sample, wherein the integrated system comprises: 
an imaging area having a sample stage (a bed) for receiving a sample; 
6Application No.: 16/302,885an X-ray apparatus (25) disposed within the imaging area, the X-ray apparatus being configured to acquire X-ray image data of the at least a portion of the sample (column 2, line 32 - column 3, line 11); 
an OCT imaging apparatus (37) disposed within the imaging area, the OCT imaging apparatus being configured to acquire OCT image data of the at least a portion of the sample, the OCT imaging apparatus comprising an OCT probe (37) oriented towards the sample stage for scanning the at least a 
a processor (20) configured to be in electrical communication with the X-ray apparatus and the OCT imaging apparatus, the processor being operable to: 
control the X-ray apparatus to acquire the X-ray image data of the at least a portion of the sample, and generate one or more X-ray images (column 2, line 57 - column 5, line 6).
However, the prior art failed to disclose or fairly suggested that the integrated system comprises:
a processor being operable to:
determine a region of interest (ROI) of the at least a portion of the sample based on the one or more X-ray images; 
divide the ROI into one or more sub-regions of the sample; 
control the OCT imaging apparatus according to OCT imaging parameters to acquire sub-region OCT image data of  each sub-region of the one or more sub-regions of the sample; and 
generate an OCT image based on the sub-region OCT image data of each sub- region of the one or more sub-regions of the sample.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
Applicant’s amendments filed 21 April 2021 with respect to claims 1-16 have been fully considered.  The objection of claims 1-16 has been withdrawn.
Applicant’s amendments filed 21 April 2021 with respect to claim 12 have been fully considered.  The objection of claim 12 has been withdrawn.
Applicant’s amendments filed 21 April 2021 with respect to claims 13-15 have been fully considered.  The objections of claims 13-15 have been withdrawn.
Applicant’s amendments filed 21 April 2021 with respect to claims 17 and 22-24 have been fully considered.  The objection of claims 17 and 22-24 has been withdrawn.
Applicant’s amendments filed 21 April 2021 with respect to claims 22-24 have been fully considered.  The objections of claims 22-24 have been withdrawn.
Applicant’s amendments filed 21 April 2021 with respect to claim 27 have been fully considered.  The objections of claim 27 have been withdrawn.
Applicant’s amendments filed 21 April 2021 with respect to claims 10, 13-15, and 22-24 have been fully considered.  The rejection of claims 10, 13-15, and 22-24 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Ryu et al
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884


/Allen C. Ho/Primary Examiner, Art Unit 2884